DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

On 12/06/2021 Applicant submitted an amendment after the notice of Allowability of 10/08/2021 which was considered by Examiner. The amendment to the claims contained only formal maters that do not affect the scope of the invention. Also, Applicant noticed that one of the references that the Examiner cited in the May 25, 2021 Office Action, by Jefferis, was inadvertently not included in the accompanying Notice of References Cited (Form 892). Solely to rectify these oversight and to acknowledge the consideration of the amendment, this Corrected Notice of Allowability is submitted.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Elizabeth A. Doherty on 09/15/2021.

The application has been amended as follows: 
In the claims:

In claim 1, line 1, after: “composition” please insert:
-- which can be used for treating solid tumors, --.

In claim 60, line 1, after: “antibody” please insert:
-- which can be used for treating solid tumors, --.

In claim 85, line 1, after: “The” please delete: “pharmaceutical”.

In claim 87, line 1, after: “composition” please insert:
-- which can be used for treating solid tumors, --.

The allowed claims are: 1-7, 9-23, and 58-94.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior art is an antibody with identical sequences; the difference is the fucosylation level.
Even though modifying fucosylation was generally known in the art Applicant successfully argued that whether or not one should modify fucosylation levels is unpredictable. Applicant is citing some references showing that in some situations, decreasing the fucosylation on antibodies actually is undesirable and that their low-fucose antibodies actually are unexpectedly efficacious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLY GERALD STOICA whose telephone number is (571)272-9941. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ELLY-GERALD STOICA
Primary Examiner
Art Unit 1647



/Elly-Gerald Stoica/Primary Examiner, Art Unit 1647